Judge Stites
delivered the opinion of the court.
The objections taken to this judgment are,
1. That the court erred in refusing to continue the cause on defendant’s motion.
2. That the witness, Long, who was called to impeach the character of Jennings, a witness for defendant, was improperly allowed to prove general *790rumor with regard to special charges of turpitude and bad conduct alleged against the witness; and
S. TJte riglifc of B witness residing our. of the county where he is to give testi uotiy to have a tender or paymeutofhU traveling expenses in going to and returning from the place where lie is summoned to give tesliino cy is not takon away by the Revised Statutes, and he still has the right to demand it. and is not guilty of a contempt in disobeying a summons until the law is complied with.
*7903. That erroneous instructions were given to, and proper instructions withheld from the jury.
•1. The Revised ¡Statutes provide that “a witness ‘ shall not be compelled to attend as such, in a civil ‘ suit out of the county of his residence, unless his ‘traveling expenses, going and returning, are first ‘ paid or tendered to him; nor except in a criminal ‘ prosecution, shall he be compelled to attend as a ‘witness at a place more than thirty miles from his * residence, but his deposition may, for that cause, be ‘ taken in any civil suit. (Rev. 8/at. 703.)
The Civil Code, sec. 594, declares, I hat “a witness ‘shall not be obliged to attend for examination on ‘the trial of1 a civil action, except in the county of ‘his residence or an adjoining county; nor to attend ‘ to give bis deposition out of the county where he ‘resides, or where he may be when the subpoena is ‘ served on him.” And section 614, which provides in what cases depositions may be used in the trial of any issue, enumerates among others, the following: “ Where the witness does not reside in the county or ‘in an adjoining county, or is absent from the state.”
These provisions of the Code do not divest witnesses residing out of the county in which the aclion may be pending, of the right conferred upon them by the Revised Statutes, supra, that is, to have the tender or payment of their traveling expenses going and returning to and irom the place to which they are summoned to attend, before they are compellable to attend. This right still exists. And such witnesses are. not guilty of contempt in disobeying a summons to attend as such in a civil action out of the county of their residence until after such tender or payment or a waiver on their part of the same, and, until such fact is made to appear, should not be proceeded against by wrrrant of arrest.
Neither ought a continuance tobe allowed a party applying on the ground of the absence of such wit*791nesses, unless he shows that he has either made the requisite tender or payment, or that the witnesses have waived the same. Until such tender or payment, or waiver, it is at the option Qf the witnesses to attend or not, and a service of summons before or without the tender or payment or waiver, is of no more avail to compel attendance than the simple request of the party. The applicant should show that he has used all the means furnished him by the law, and taken the requisite steps to make such means available for the attendance of his witnesses.
2. A party is not entitled to a continuance of a suit on account of tlie absence of witnesses residing out of the county, unless lie has either made the requisite payment or tender of the expenses of the witnesses summoned, unless such payment was waived by the witness.
3. In slander, that which amounts to justification ran not be given in evidence under the plea of not guilty. (Lilt sel. at. 15(1; l B. Mon. 170 ) But matter which falls short of justification may be proved in mitigation of damages. (Hart vs. Heed, 1 B. Mon I7U)
Here, the absent witnesses all lived in another county, and it appeared from the defendant’s own showing, that he had not made the' requisite tender or payment, and that the witnesses had not waived the same.
The ground for a continuance was therefore insufficient, and the. motion properly overruled.
2. It is not certain that the evidence of Mrs. Jennings was strictly admissible under the issues presented by t[ie answer. It simply denies the utterance of the words as charged in the petition, and amounts to nothing more than a plea of not guilty.
It is well settled that matter which would sustain a plea of justification is inadmissible under a plea of not guilty. (Litt. Sel. Cases, 150; 1 B. Monroe, 170.) Here Ihe testimony of Mrs. Jennings rather tends to prove the truth of the words mentioned in the last paragraph of the petition, and in that view might have been questioned. But it seems to have been admitted, without objection, and was doubtless regarded as “ matter short of actual proof of justification or of a complete defense to the action had a justification been pleaded,” and, as such, admissible under the authority of Hart vs. Reed, 1 B. Monroe, 170.
Having therefore been admitted in mitigation, and that to without objection, the witness from whom it was elicited, as well as the party in whose behalf it was introduced, was entitled to the benefit of all *792the rules of evidence prescribing the mode in which a witness may be impeached.
4. Evidence impeaching the eredibility of iv Witness must be ébnfin’d to proof »i general char ncter for truth, and general moral character— whether worthy Of credit on oath; and it is Sot proper to jpeakof parti cu jar facts Green ieaf on Eo 5 -9; A Marshall, dhl Particular facts cannot be prov *d by general rumor.
5. Where the party on cross examination in quires into particular facts.the other party may pursue the in quiry; but the party introduc ing a witness to impeach the character of the witness of his adversary has no right, on the examination in chief, to inquire into particular facts or general reputation as to such facts.
*792One, and perhaps the most familiar of these rules is, that in impeaching the credit of a witness by general evidence affecting his character, the examination must be confined to his general reputation, and not be permitted, as to particular facts. (Greenleaf on Evidence, 599; 3 Mar. 261.) The reason is obvious. Every witness is supposed to be capable of at once supporting his general character, but is not presumed to be in readiness to meet particular charges or allegations. And unless it is his general reputation alone that is involved in the issue, he has no notice. (Ibid, 690.) An evil resulting from an inquiry into particular facts is the raising of collateral issues, and this is relied on as another reason in support of the rule.
Here the witness, Long, who was introduced to impe.acb the credit of Mrs. Jennings, was asked and permitted to state in chief, notwithstanding the objections of appellant, that “the character of the wit- ‘ ness was that oí a prostitute; that from general ru- ‘ mor she kept a house of ill fame;” “ that she and ‘ her husband had the general reputation of being ‘ hog stealers;” and “that their general reputation ‘ was that he would steal and she hide.”
This was obviously in violation of the rule referred to. It was not, it is true, permitting an inquiry as to particular facts by direct testimony; but it was allowing such facts t.o be proved by general rumor and reputation, which was much more objectionable than allowing direct, proof to the same elfect.
The extent, of the inquiry allowable on the examination in chief is as to tue general character of the witness, whether good or bad. His or her general character for truth and veracity, and whether worthy of credit on oath. The general moral character of the witness is also a fair subject of inquiry in chief. But not general character as to any particular act or acts of ignominy or turpitude. The *793particular facts can be inquired into on the other side, and such inquiry when begun, on cross exam ination, may be pursued by the party impeaching, but he has no right on the examination in chief to inquire into particular facts or general reputation as to such facts.
Our opinion, therefore, is that the second objection is well founded, and that the error of the court in permitting the mode of inquiry adopted may have been prejudicial to appellant, and must prove fatal to the judgment. '
3. The instructions given b}r the court contain the law of the case,, and are unobjectionable either in form or substance; and, in our opinion, no error was committed in refusing those, asked for by appellant. Those given embody fully the questions of law arising upon the facts and the others, had they been unobjectionable, were unnecessary.
For the error indicated, the judgment is reversed, and cause remanded for anew trial, and further proceedings not inconsistent with this opinion.